DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/10/2019 and 07/09/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norling et al. U.S. Patent Application 2019/0074827 (hereinafter “Norling”).
Regarding claim 1, Norling teaches a method for protecting circuits (refer to abstract), the method comprising: receiving, by a processing element (i.e. signal processing 509 and control 506)(fig.5), a feedback signal (i.e. voltage sense signals VSA and VSD and current sense signal IS)(fig.5), the feedback signal taken from an output of a circuit (implicit)(refer to fig.5); comparing the feedback 
Regarding claim 2, Norling teaches the method of Claim 1, further comprising enabling the circuit after a second length of time elapses after disabling the circuit (implicit)(refer to [0076], reset event).
Regarding claim 3, Norling teaches the method of Claim 1, wherein the circuit comprises: a digital-to-analog converter (i.e. adaptive driver block 514)(fig.5), an analog-to-digital converter (i.e. analog-to-digital conversion blocks 511 and 512)(fig.5), a first filter (i.e. capacitor 520)(fig.5), a second filter (i.e. capacitor 521)(fig.5), and a driver/amplifier (i.e. driver output stage 518)(fig.5).
Regarding claim 6, Norling teaches the method of Claim 3, wherein the feedback signal is read from an output of the analog-to-digital converter (refer to analog-to-digital conversion blocks 511 and 512)(fig.5).
Regarding claim 7, Norling teaches the method of Claim 1, wherein the feedback signal is sampled by the processing element periodically (refer to [0049]).
Regarding claim 8, Norling teaches the method of Claim 1, wherein the processing element comprises at least one of a microprocessor, a microcontroller, and a field programmable gate array (FPGA) (refer to [0074]).
Regarding claim 9, Norling teaches a system for protecting circuits (refer to abstract and figure 5), the system comprising: a processor (i.e. signal processing 509 and control 506)(fig.5) communicatively coupled to a memory (i.e. memory 510), the processor configured to: receive a feedback signal (i.e. voltage sense signals VSA and VSD and current sense signal IS)(fig.5), the feedback signal taken from an output of a circuit (implicit)(refer to fig.5); compare the feedback signal to a range of expected feedback values (refer to claim 1); and based at least in part on determining that the 
Regarding claim 10, Norling teaches the system of Claim 9, wherein the processor is further configured to enable the circuit after a second length of time elapses after disabling the circuit (implicit)(refer to [0076], reset event).
Regarding claim 11, Norling teaches the system of Claim 9, wherein the circuit comprises: a digital-to-analog converter (i.e. adaptive driver block 514)(fig.5), an analog-to-digital converter (i.e. analog-to-digital conversion blocks 511 and 512)(fig.5), a first filter (i.e. capacitor 520)(fig.5), a second filter (i.e. capacitor 521)(fig.5), and a driver/amplifier (i.e. driver output stage 518)(fig.5).
Regarding claim 14, Norling teaches the system of Claim 11, wherein the feedback signal is read from an output of the analog-to-digital converter (refer to analog-to-digital conversion blocks 511 and 512)(fig.5).
Regarding claim 15, Norling teaches a computer program product (refer to [0045]) for protecting circuits (refer to abstract), the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (implicit)(refer to [0045]), the program instructions executable by a processor (i.e. signal processing 509 and control 506)(fig.5) to cause the processor to: receive a feedback signal (i.e. voltage sense signals VSA and VSD and current sense signal IS)(fig.5), the feedback signal taken from an output of a circuit (implicit); compare the feedback signal to a range of expected feedback values (refer to claim 1); and based at least in part on determining that the feedback signal is outside the range of expected feedback values for a first length of time (refer to claim 1), disable the circuit (refer to [0004]).
Regarding claim 16, Norling teaches the computer program product of Claim 15, further comprising enabling the circuit after a second length of time elapses after disabling the circuit (implicit)(refer to [0076], reset event).
Regarding claim 17, Norling teaches the computer program product of Claim 15, wherein the circuit comprises: a digital-to-analog converter (i.e. adaptive driver block 514)(fig.5), an analog-to-digital converter (i.e. analog-to-digital conversion blocks 511 and 512)(fig.5), a first filter (i.e. capacitor 520)(fig.5), a second filter (i.e. capacitor 521)(fig.5), and a driver/amplifier (i.e. driver output stage 518)(fig.5).
Regarding claim 20, Norling teaches the computer program product of Claim 17, wherein the feedback signal is read from an output of the analog-to-digital converter (refer to analog-to-digital conversion blocks 511 and 512)(fig.5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norling as applied to claims 3, 11, or 17 above, and further in view of Thiery et al. U.S. Patent No. 7,619,865 (hereinafter “Thiery”).
Regarding claim 4, Norling teaches the method of Claim 3, however Norling does not teach wherein disabling the circuit comprises shutting off an output of the driver/amplifier. However Thiery teaches wherein disabling the circuit comprises shutting off an output of the driver/amplifier (refer to claim 10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Norling to include the disabling of Thiery to provide the advantage of using a simple and readily available means of shutting off the circuit.
Regarding claim 12, Norling teaches the system of Claim 11, however Norling does not teach wherein disabling the circuit comprises shutting off an output of the driver/amplifier. However Thiery teaches wherein disabling the circuit comprises shutting off an output of the driver/amplifier (refer to claim 10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norling to include the disabling of Thiery to provide the advantage of using a simple and readily available means of shutting off the circuit.
Regarding claim 18, Norling teaches the computer program product of Claim 17, however Norling does not teach wherein disabling the circuit comprises shutting off an output of the driver/amplifier. However Thiery teaches wherein disabling the circuit comprises shutting off an output of the driver/amplifier (refer to claim 10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Norling to include the disabling of Thiery to provide the advantage of using a simple and readily available means of shutting off the circuit.
Claims 5, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norling as applied to claims 3, 11, or 17 above, and further in view of Boku Japanese Patent Document JP H09181606 A (hereinafter “Boku”).
Regarding claim 5, Norling teaches the method of Claim 3, however Norling does not teach wherein disabling the circuit comprises shutting off an output of the digital-to-analog converter. However Boku teaches wherein disabling the circuit comprises shutting off an output of the digital-to-analog converter (refer to [0019]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Norling to include the disabling of Boku to provide the advantage of using a simple and readily available means of shutting off the circuit.
Regarding claim 13, Norling teaches the system of Claim 11, however Norling does not teach wherein disabling the circuit comprises shutting off an output of the digital-to-analog converter. However Boku teaches wherein disabling the circuit comprises shutting off an output of the digital-to-analog converter (refer to [0019]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norling to include the disabling of Boku to provide the advantage of using a simple and readily available means of shutting off the circuit.
Regarding claim 19, Norling teaches the computer program product of Claim 17, however Norling does not teach wherein disabling the circuit comprises shutting off an output of the digital-to-analog converter. However Boku teaches wherein disabling the circuit comprises shutting off an output of the digital-to-analog converter (refer to [0019]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Norling to include the disabling of Boku to provide the advantage of using a simple and readily available means of shutting off the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839